Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 29, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142232-3 & (53)                                                                                     Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  JASON R. SALENBIEN,                                                                                     Brian K. Zahra,
             Plaintiff-Appellee,                                                                                     Justices
  and
  ALLSTATE INSURANCE COMPANY,
            Intervening Plaintiff/Cross-
            Appellant
  v                                                                SC: 142232-3
                                                                   COA: 291517, 291543
                                                                   WCAC: 08-000062
  ARROW UNIFORM RENTAL LIMITED
  PARTNERSHIP,
           Defendant-Appellant/Cross-
           Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 16, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The application
  for leave to appeal as cross-appellant is therefore moot and is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 29, 2011                      _________________________________________
         0321                                                                 Clerk